Case 1:21-cv-01856-STV Document 5 Filed 07/08/21 USDC Colorado Page 1 of 25




                             EXHIBIT A
Case 1:21-cv-01856-STV Document 5 Filed 07/08/21 USDC Colorado Page 2 of 25




                                                      DATE FILED: May 11, 2021 6:00 AM
 DISTRICT COURT, DENVER COUNTY,                       FILING ID: 691D9E2555140
 COLORADO                                             CASE NUMBER: 2021CV31464
 1437 Bannock Street, Room 256
 Denver, CO 80202


 ALYSSA DETERT,
 ALEX MYERS,
 AMANDA PRUESS,
 CLARA PRUESS,
 and those similarly situated,
 Plaintiffs,

 v.

 BUFFALO EXCHANGE LTD,
 TODD COLLETTI,
 FORGOTTEN WORKS, LLC,
 WATERMELON SUGAR, LLC,
 TATANKA, INC.,
 SCOUT DRY GOODS COLORADO LLC,
 JUSTIN VAN HOUTEN,
 VICTOR CORTES, and
 KATHERINE PLACHE
 Defendants.                                            COURT USE ONLY 

 Attorneys for Plaintiff:
 J. Bennett Lebsack, No. 45206
 Mary Jo Lowrey, No. 40411
 Sara Maeglin, No. 49943
 LOWREY PARADY LEBSACK, LLC
 1490 Lafayette St., Suite 304                 CASE NO:
 Denver, CO 80218
 Telephone: (303) 593-2595                     DIVISION:
 Fax: (303) 502-9119
 ben@lowrey-parady.com
 maryjo@lowrey-parady.com
 sm@lowrey-parady.com

                            COMPLAINT AND JURY DEMAND

       Buffalo Exchange employed Plaintiffs Alyssa Detert, Alex Myers, Amanda Pruess,
       and Clara Pruess. Buffalo Exchange permitted Defendant Todd Colletti, an owner


                                          1
Case 1:21-cv-01856-STV Document 5 Filed 07/08/21 USDC Colorado Page 3 of 25




     of its Colorado stores, in creating a hostile work environment based on sex and
     aided and abetted him in his actions. Mr. Colletti verbally and physically harassed
     his employees, even sexually assaulting several of them. When employees com-
     plained to Buffalo Exchange about Mr. Colletti, their complaints were ignored or
     forwarded to Mr. Colletti to handle. For their complaint, Plaintiffs state as follows:
                                       PARTIES
1.   Plaintiff Alyssa Detert is a resident of and is domiciled in Denver, Colorado. Her
     address 1415 Franklin Street, #6, Denver, CO 80218.
2.   Plaintiff Alex Myers is a resident of and is domiciled in Denver, Colorado. His ad-
     dress 370 East 11th Avenue, #403, Denver, CO 80203.
3.   Plaintiff Amanda Pruess is a resident of and is domiciled in Denver, Colorado. Her
     address is 1751 Willow Street, Denver, CO 80220.
4.   Plaintiff Clara Pruess is a resident of and is domiciled in Denver, Colorado. Her
     address is 1751 Willow Street, Denver, CO 80220.
5.   Defendant Buffalo Exchange LTD is an Arizona corporation with a principal place
     of business located at 203 E. Helen, Tucson, Arizona 85705.
6.   Defendant Forgotten Works, LLC, is an Arizona limited liability company with a
     place of business located at 51 Broadway, Denver, CO 80203 and principal mailing
     address of 2525 Arapahoe Ave, #e4-132, Boulder, CO 80302. Victor Cortes, Kath-
     erine Plache, and Justin Van Houten are the sole members and owners of Forgot-
     ten Works, LLC. Todd Colletti was a member and owner of Forgotten Works, LLC,
     until 2020.
7.   Defendant Watermelon Sugar, LLC, is an Arizona limited liability company with a
     place of business located at 1813 Pearl Street, Boulder, CO 80302 and principal
     mailing address of 2525 Arapahoe Ave, #e4-132, Boulder, CO 80302. Victor Cor-
     tes, Katherine Plache, and Justin Van Houten are the sole members and owners
     of Watermelon Sugar, LLC. Todd Colletti was a member and owner of Watermelon
     Sugar, LLC, until 2020.
8.   Defendant Tatanka, Inc., is an Arizona corporation with a principal place of busi-
     ness located at 610 W. Sagebrush Dr., Louisville, CO 80027 and principal mailing
     address of 2525 Arapahoe Ave, #e4-132, Boulder, CO 80302. Victor Cortes, Kath-
     erine Plache, and Justin Van Houten are the owners of Defendant Tatanka, Inc.
     Todd Colletti was an owner of Tatanka, Inc., until 2020.




                                           2
Case 1:21-cv-01856-STV Document 5 Filed 07/08/21 USDC Colorado Page 4 of 25




9.    Defendants Forgotten Works, Watermelon Sugar, and Tatanka are collectively re-
      ferred to as “the Tatanka Defendants.” Buffalo Exchange LTD and the Tatanka
      Defendants are collectively referred to as “Buffalo Exchange.”
10.   Defendant Todd Colletti is a Colorado resident whose most recent known address
      was 3050 S. Marion St., Englewood, CO 80113.
11.   Defendant Justin Van Houten is a Colorado resident who resides at 610 W Sage-
      brush Drive, Louisville, CO 80027.
12.   Defendant Victor Cortes is an Arizona resident who resides at 10767 E. Santa Fe
      Trail, Scottsdale, AZ 85262.
13.   Defendant Katherine Plache is a Colorado resident who resides at 1039 38th Trail,
      Cotopaxi, CO 81223.
14.   Defendant Scout Dry Goods Colorado LLC (“Scout”) is a Colorado limited liability
      corporation with a principal place of business of 51 N Broadway, Denver, CO
      80203 and a principal mailing address of 610 W Sagebrush Dr, Louisville, CO
      80027.
15.   All defendants purposefully availed themselves of the privilege of conducting busi-
      ness in Colorado and this Complaint arises out of the Defendants’ contacts with
      Colorado.
16.   At all material times, Defendants Buffalo Exchange LTD, Forgotten Works, Water-
      melon Sugar, and Tatanka were each “employer[s]” within the meaning of C.R.S.
      § 24-34-401(3).
17.   At all material times, Plaintiffs Detert, Myers, Amanda Pruess, and Clara Pruess
      were each “employee[s]” of Defendants Buffalo Exchange LTD, Forgotten Works,
      Watermelon Sugar, and Tatanka within the meaning of C.R.S. § 24-34-401(2).
                            JURISDICTION AND VENUE
18.   The Court has jurisdiction over this case under Art. 6 § 9 of the Constitution of the
      State of Colorado and the parties under C.R.S. § 13-1-124.
19.   Under C.R.C.P 98(c), venue is proper in Denver County because Defendants For-
      gotten Works and Scout Dry Goods Colorado reside in Denver and a number of
      the torts alleged in this Complaint were committed in Denver County.
20.   Plaintiffs Detert and Myers each filed Charges of Discrimination with the Colorado
      Civil Rights Division. The Colorado Civil Rights Division issued Notices of Right
      to Sue to Plaintiffs Detert and Myers on March 26, 2021.



                                           3
Case 1:21-cv-01856-STV Document 5 Filed 07/08/21 USDC Colorado Page 5 of 25




                             FACTUAL ALLEGATIONS
21.   Buffalo Exchange LTD operates a chain of retail used clothing stores under the
      “Buffalo Exchange” brand across the United States. Buffalo Exchange LTD is
      owned by Kerstin and Rebecca Block.

22.   Kerstin Block and Todd Colletti have been personal and family friends for decades.

23.   Mr. Colletti, along with Victor Cortes, Katherine Plache, and Justin Van Houten,
      founded Tatanka, Forgotten Works, and Watermelon Sugar.

24.   In 1998, Buffalo Exchange LTD entered into a franchise agreement with Tatanka
      to operate Buffalo Exchange stores in Colorado. Tatanka assigned some rights to
      operate these stores to Forgotten Works and Watermelon Sugar.

25.   Buffalo Exchange LTD has only entered into franchise agreements with entities
      owned exclusively by Mr. Colletti, Mr. Cortes, Ms. Plache, and Mr. Van Houten.

26.   Until about August 2020, Buffalo Exchange LTD listed the Colorado stores oper-
      ated by Tatanka Defendants on its website as locations of its stores. The website
      did not distinguish the Colorado stores from its other stores on its website. The
      Buffalo Exchange LTD website stated that store credit from the Denver store may
      be used at any other Buffalo Exchange locations outside of Colorado.

27.   Buffalo Exchange provides job descriptions for employees that establish the terms
      under which an employee must perform. The bottom of each page of a job descrip-
      tion states “© Buffalo Exchange, Ltd.”

28.   Buffalo Exchange evaluated employee performance, including Plaintiffs’ perfor-
      mance, with a “Performance Report Card.” The evaluation states “© Buffalo Ex-
      change, Ltd. 2005-2014<<Document 15/3/2016>>” on the bottom of each page
      and “Store Location:” on the top of each page. For Denver store employees, the
      Store Location says Denver.

29.   Buffalo Exchange required employees to pass a Product Knowledge Quiz. The
      bottom of the quiz states “© Buffalo Exchange, Ltd. 2005-2016.”

30.   Buffalo Exchange issues a “90 Day Progress Report” to new managers. The bot-
      tom of the document states “© Buffalo Exchange, Ltd. 2010.”




                                          4
Case 1:21-cv-01856-STV Document 5 Filed 07/08/21 USDC Colorado Page 6 of 25




31.   Buffalo Exchange communicated to employees, including Plaintiffs, changes to the
      terms and conditions of employment on documents titled “Communication Form.”
      The bottom of this document states “© Buffalo Exchange, Ltd., 1994, 1996.”

32.   Buffalo Exchange required employees, including Plaintiffs, to submit scheduling
      change requests on a form titled “Buffalo Exchange Availability Change Request.”
      The bottom of the form states “© Buffalo Exchange, Ltd. 2003 – 2016.”

33.   In 2014, Buffalo Exchange had all employees, including those in Colorado stores,
      sign a Consent to Receive Electronic Notices, which states “Buffalo Exchange may
      need to send important documents to you via email.” The form instructs Buffalo
      Exchange employees to request paper copies of any documents received elec-
      tronically by contacting Buffalo Exchange LTD’s human resources department at
      520-622-2711. The bottom of the document states “© Buffalo Exchange, LTD.
      2014.”

34.   Buffalo Exchange required employees to review and sign a Code of Safe Prac-
      tices. The bottom of each page of this document states “© Buffalo Exchange, Ltd.,
      1988-2005, 2010.”

35.   Buffalo Exchange empowered Mr. Colletti as the primary manager of the Colorado
      stores. Mr. Colletti was in the stores on a near daily basis. Mr. Colletti made deci-
      sions about hiring and firing and promoting employees to management positions.

36.   When Buffalo Exchange opened a store on Broadway in Denver, Mr. Colletti con-
      verted the basement into a bar to host parties. Mr. Colletti drank a lot at the bar,
      and he did a lot of cocaine at these parties. He did a lot of cocaine while the store
      was open, too. Buffalo Exchange owners and managers witnessed Mr. Colletti with
      cocaine at the workplace. And employees told owners and managers about the
      cocaine use and parties.

37.   Mr. Colletti eventually added a darkroom for photograph development to the base-
      ment. He also took naked photographs of his employees, their friends, and other
      people who found their way to the basement bar. He goaded these people into
      removing their clothes by offering drugs, alcohol, or merchandise. Mr. Colletti held
      a position of power over these people, direct financial power over his employees,
      and social influential power over all of them.

38.   Mr. Colletti verbally abused his employees. He called one employee the n-word.
      He called one employee’s mom a “milf.” He labeled one employee “a fat gay” and


                                            5
Case 1:21-cv-01856-STV Document 5 Filed 07/08/21 USDC Colorado Page 7 of 25




      another “a fat Black girl.” He commented on Ms. Detert’s butt. He called another
      owner’s clothing “faggy.”

39.   Mr. Colletti physically abused his employees while they were working. He often
      punched employees in the arms while walking around the store, jabbed both of his
      hands in the sides of employees’ hip and waist areas to scare them, grabbed and
      twisted the skin on their arms to give them friction burns, tickled employees, and
      on some occasions hit female employees on their butts hard enough to leave a
      mark.

40.   Mr. Colletti encouraged sexist hiring practices. He told one manager to hire women
      instead of men.

41.   When Buffalo Exchange separated employment with an employee, through termi-
      nation or resignation, it requested the employee complete a written exit interview.
      Numerous employees over the last fifteen years included statements in their exit
      interviews about Mr. Colletti’s harassment and assaults. Buffalo Exchange man-
      agement and ownership received these exit interviews.

42.   In about 2012, a Buffalo Exchange Denver employee reported to Buffalo Exchange
      LTD that Mr. Colletti assaulted her. Buffalo Exchange LTD contacted Mr. Colletti
      and the other Tatanka Defendant owners and banned Mr. Colletti from visiting the
      store for thirty days.

43.   In about July 2013, Buffalo Exchange fired an employee from the Denver store.
      The employee was friends with a coworker who Mr. Colletti sexually assaulted
      about a year before. This employee called Buffalo Exchange LTD a few times to
      complain about the circumstances of her termination and about Mr. Colletti’s be-
      havior. The person she spoke with at Buffalo Exchange LTD told her that there
      was nothing Buffalo Exchange LTD could do about the situation. Buffalo Exchange
      LTD contacted the Denver store and asked the manager to demand that the ter-
      minated employee stop contacting the corporate number. This manager relayed
      the message to the employee, but the employee continued to call until the corpo-
      rate office stopped taking her calls.

44.   In about 2013 or 2014, someone called the police about a party in the basement
      bar. The responding officers arrested Mr. Colletti and put him in a police car while
      they searched the premises. On information and belief, the arrest was reported to
      Buffalo Exchange’s owners.



                                           6
Case 1:21-cv-01856-STV Document 5 Filed 07/08/21 USDC Colorado Page 8 of 25




45.   Around this time, Buffalo Exchange’s owners held a few meetings to discuss Mr.
      Colletti’s behavior. Their goal was to get Mr. Colletti to settle down and stop visiting
      the store frequently. The owners held a storewide meeting following these meet-
      ings. The storewide meeting included an agenda with item one: “no more drinking
      on the clock.”

46.   Around this time, Mr. Colletti proposed to the other owners of Buffalo Exchange
      and managers putting a hot tub on the roof of the store so that he and employees
      could party in a hot tub. The owners and managers objected to the hot tub on the
      roof, so Mr. Colletti informed them he would install one at his house and move
      parties to his house.

47.   Despite receiving complaints and meeting about them, Buffalo Exchange did noth-
      ing to correct Mr. Colletti’s behavior. The owners of these entities heard complaints
      and stories about Mr. Colletti’s behavior and saw firsthand much of that behavior
      at parties in the basement of Buffalo Exchange’s Denver store. But Defendants
      continued to empower Mr. Colletti with managerial responsibility over the Colorado
      stores and encourage his behavior by allowing him to operate an after-hours bar
      out of the basement of the Denver store.

48.   During basement parties, Mr. Colletti got naked and asked others to get naked. He
      also took a lot of pictures of women and sometimes took women into his darkroom
      to be photographed naked. Mr. Colletti posted these photos of naked and semi-
      naked women all over the walls of the bar.

49.   In about December 2014, Buffalo Exchange hosted an event at the Denver store
      with nearly every Buffalo Exchange manager, most of Buffalo Exchange’s owners,
      and Buffalo Exchange LTD human resources representatives attending. Many of
      these people saw the basement bar.

50.   On December 23, 2015, Mr. Colletti learned that one his employees, Alyssa Detert,
      was separating from her husband. He sexually assaulted Ms. Detert that night. He
      sexually assaulted her several more times over the course of the next three years,
      the final assault occurring in July 2018.

51.   On information and belief, a former Buffalo Exchange employee complained to
      Buffalo Exchange LTD about Mr. Colletti’s conduct in late 2015.

52.   In January 2016, Buffalo Exchange LTD and Forgotten Works entered into an
      amendment to their franchise agreement. The amendment required a notice to be


                                             7
Case 1:21-cv-01856-STV Document 5 Filed 07/08/21 USDC Colorado Page 9 of 25




      posted in the Denver store stating, in part “EACH AND EVERY EMPLOYEE OF
      THE BUFFALO EXCHANGE STORE, DENVER, COLORADO, IS HEREBY
      GIVEN NOTICE THAT THEIR EMPLOYER IS FORGOTTEN WORKS, L.L.C. . . .
      HOWEVER, BUFFALO EXCHANGE, LTD. IS NOT YOUR EMPLOYER.”

53.   In August 2016, Mr. Colletti held one of his basement parties. During the party, he
      learned that Amanda Pruess, one of his employees, broke up with her boyfriend
      earlier that night. At the end of the party, Mr. Colletti encouraged Amanda Pruess
      and a few others from the party to go back to his house with him to drink more.
      After a few drinks, Mr. Colletti sent the other guests home, but kept Amanda Pruess
      behind. Mr. Colletti encouraged her to sleep in his bed, so she did. When Amanda
      Pruess woke up, Mr. Colletti told her to take a shower before he would drive her
      home. While in the shower, Mr. Colletti entered the bathroom naked and mastur-
      bating. Mr. Colletti approached Amanda Pruess and ejaculated on her body while
      she showered.

54.   That same day, Amanda Pruess was scheduled to work at Buffalo Exchange.
      When she arrived to work, she was visibly upset and told her sister Clara Pruess,
      who also worked at Buffalo Exchange, and another coworker what had happened.
      They reported the assault to Meagan Fellers who was the Manager on Duty at the
      time.

55.   Amanda Pruess’s friend reported the assault to a manager who reported it to Cas-
      sie Medved, Manager of the Denver store. Ms. Medved then reported the assault
      to Shawna Slavinski and Angela DiCarlo, both managers who functioned in quasi-
      human resources roles.

56.   Within a day or two of Mr. Colletti’s sexual assault of Amanda Pruess, her sister
      Clara Pruess called Buffalo Exchange LTD’s corporate number to report sexual
      harassment and assault at the Colorado stores. The person who received the call
      told Clara Pruess that she would have to contact her “internal HR department.”
      When Clara Pruess explained there was no “internal HR,” the person indicated she
      could not help and got off the call.

57.   Within a few days of her call, the manager on duty at the Denver store asked em-
      ployees whether they knew who called the corporate number. On information and
      belief, Kerstin Block informed Mr. Colletti that someone complained about him.




                                           8
Case 1:21-cv-01856-STV Document 5 Filed 07/08/21 USDC Colorado Page 10 of 25




58.   Upon information and belief, a second person who learned of the assault of
      Amanda Pruess and was a former Buffalo Exchange employee also reported the
      assault to Buffalo Exchange LTD.

59.   On information and belief, the owners and managers of the Tatanka Defendants
      met about Amanda Pruess’s complaints. The owners and managers decided to
      prohibit Mr. Colletti from entering the retail store location and from holding parties
      in the basement bar for a few months. But after a few months, Mr. Colletti was
      permitted to return to the store, and did so, and permitted to hold parties in the
      basement bar, and did so.

60.   On Clara Pruess’s first day of work, when Mr. Colletti learned that she was Amanda
      Pruess’s sister, he made references about having a threesome with Clara Pruess
      and her sister.

61.   Throughout her employment, Mr. Colletti repeatedly smacked Clara Pruess on her
      butt while she was on the sales floor. Sometimes he smacked her so hard it was
      painful.

62.   On one occasion in the break room, Mr. Colletti poured water on Clara Pruess,
      who was wearing a white t-shirt, to make her shirt see-through. Mr. Colletti then
      groped her breasts. Clara Pruess had to get a new shirt to wear for the remainder
      of her shift. A manager was present and witnessed the incident.

63.   Buffalo Exchange hired Clara Pruess to assist with accounting, however, she was
      not allowed to see any information on Buffalo Exchange’s computer accounting
      systems, which made it difficult to do her job. She observed that Mr. Colletti was
      taking money out of the cash register to purchase cocaine.

64.   It was made clear to Clara Pruess by the managers and other employees at Buffalo
      Exchange that she would get a poor review if she did not participate in the base-
      ment parties. Buffalo Exchange often fired people based on not being a “cultural
      fit” because they did not participate in the basement parties.

65.   In approximately March 2018, Mr. Colletti was overheard telling someone that the
      reason he wasn’t having basement parties was “because of the me too movement”
      and that the “younger generation should start taking responsibility for their actions
      and stop blaming [him] for their problems.”




                                            9
Case 1:21-cv-01856-STV Document 5 Filed 07/08/21 USDC Colorado Page 11 of 25




66.   On July 1, 2018, Buffalo Exchange required an employee who separated employ-
      ment to complete a written exit interview, as was common practice. Buffalo Ex-
      change’s owner, Justin Van Houten, received a copy of this exit interview. The
      employee stated:

             My work definitely did not align with my personal goal of working for
             an ethical company, however. This became clear to me once the cur-
             tain was drawn and I learned about Todd’s predatory nature and
             habit of supplying my coworker[]s with cocaine. I felt an immense
             amount of guilt that, as a survivor of sexual assault, I still had to be
             nice to this man who had hurt so many. . . . The biggest relief brought
             on by no longer working at Buffalo Exchange is that I don’t have to
             live with the insurmountable guilt of working for a sexual predator.

             ***

             I try to warn people about the dangers of working at Buffalo Ex-
             change. It’s a[n] unsafe and drug-fueled atmosphere. The track rec-
             ord for how this place has treated employees with mental illness is
             really bad. Nothing will change my opinion about this place until Todd
             is gone and the management team is reformed in some way.

67.   On August 7, 2018, a Boulder store employee complained to Buffalo Exchange
      LTD through its Instagram account that “as someone who poured my heart and
      soul in[]to your business and worked under insane and illegal conditions at the
      Boulder store for nearly 5 years, I wish that y’all would do something about their
      conduct. From Todd, to horrible management and beyond, they are out of control.
      This message will probably go unnoticed and not receive a reply however I can’t
      help but write.”

68.   The Buffalo Exchange LTD employee tasked with responding to this complaint
      asked Mr. Colletti how he wanted to handle it. Buffalo Exchange replied “Hi Liza,
      Thank you for bringing this to our attention. We take your message seriously and
      will be looking into this.” Buffalo Exchange LTD followed up with Mr. Colletti after
      sending the response. Mr. Colletti said that “everything had been done from an HR
      and legal perspective, and that this was due to a small local disgruntled group of
      ex-employees.”




                                            10
Case 1:21-cv-01856-STV Document 5 Filed 07/08/21 USDC Colorado Page 12 of 25




69.   Buffalo Exchange took no further action in response to the Instagram complaint.
      Mr. Colletti continued to harass his employees on a near daily basis, host parties
      in the basement of the Denver store, and lure women half his age to sexually as-
      sault.

70.   In December 2018, Good Business Colorado became aware of allegations regard-
      ing Mr. Colletti’s sexual harassment and assault of employees at Buffalo Ex-
      change. In response, Good Business Colorado informed Justin Van Houten of the
      allegations and rejected Buffalo Exchange’s membership to the organization.

71.   On February 26, 2019, a Buffalo Exchange former employee emailed Buffalo Ex-
      change LTD and complained that her previous complaints of harassment to the
      corporate officer were ignored. Buffalo Exchange LTD forwarded the email to Mr.
      Colletti, explaining “Hey Todd! We just got this.” Mr. Colletti forwarded this email
      to Justin Van Houten, who on information and belief, forwarded the email to Victor
      Cortes and Katherine Plache.

72.   In January 2020, one of Buffalo Exchange’s owners, Victor Cortes, emailed the
      rest of the owners and managers:

             I continue to feel that events and parties in the basement are just
             asking for trouble. Issues like under age [sic] drinking, drugs, em-
             ployee issues, fires, permit or occupancy limits, etc. could really take
             us down. Don’t think it’s worth it. In the past you just shut down the
             bar and limited any access for parties but now I understand that it’s
             happening again with regularity. What are your thoughts? Is this
             something that you think should continue? If so, what precautions
             can we put into place to protect us - both in terms of liability (like
             insurance) but also with Buffalo and our franchise agreement. I know
             you’ve been worried about this and it seems that any more employee
             incidents could put them over the edge. Interested in your thought[s]
             and potential solutions.

73.   Buffalo Exchange LTD protects its brand. Outside of the terms of the franchise
      agreement, Buffalo Exchange LTD exercised control over how the Tatanka De-
      fendants ran their clothing store.




                                            11
Case 1:21-cv-01856-STV Document 5 Filed 07/08/21 USDC Colorado Page 13 of 25




74.   Buffalo Exchange LTD required Colorado managers to attend its annual or semi-
      annual manager meeting in Tempe, Arizona. During these meetings, Buffalo Ex-
      change LTD trained its employees on human resources, sales, inventory, safety,
      and copyright issues. At these meetings, Buffalo Exchange LTD provided its em-
      ployees with employee handbooks.

75.   Buffalo Exchange employees at the Colorado stores were bound by the policies
      Buffalo Exchange LTD provided to managers at the manager meetings.

76.   Buffalo Exchange LTD’s owners, the Blocks, and other executives visited the Col-
      orado store several times and attended parties in the basement of the Denver
      store.

77.   In the summer of 2020, an anonymous Instagram account began sharing stories
      of employees and other victims of Mr. Colletti’s behavior. As the Instagram account
      attracted followers, it became the subject of gossip in the Buffalo Exchange stores
      and received media attention.

78.   On about July 26, 2020, Kerstin Block emailed Mr. Colletti: “Todd, I saw stuff on
      Instagram on you and I must say that some people are truly evil and vengeful. I
      am sorry that you are accused personally. So far we are accused more for our
      business decisions, but I am getting personal attacks as well. I am waiting to see
      what else they can come up with. In sympathy, Kerstin.”

79.   Four days later, Rebecca Block issued a public statement on behalf of Buffalo Ex-
      change, which included:

         These very serious allegations demand very serious remedies with im-
         mediate action. As soon as we learned of the allegations, we began
         working with our franchise attorney to identify our legal rights under the
         franchise contract with the owners of the Colorado stores. I want you to
         know that under no scenario will Colletti have a place anywhere in Buf-
         falo Exchange ever again. The same goes for anyone who was in a po-
         sition of authority who knew what he was doing and did not act. If you
         are a victim, or you have direct knowledge that you feel would help this
         investigation, please email Rebecca@BufEx.com.

         As of today, our relationship with the Buffalo Exchange Colorado fran-
         chise stores is terminated. We have revoked any rights to the Buffalo
         Exchange brand and name.


                                          12
Case 1:21-cv-01856-STV Document 5 Filed 07/08/21 USDC Colorado Page 14 of 25




         In addition to these measures, we’re reaching out to a number of local
         organizations that offer support to victims of sexual assault to provide
         resources for everyone affected. We will have more information on this
         in the coming days.

         To the victims, I am so sorry this happened. Most of all, I want you to
         know: we believe you. I hope the actions we’re taking clearly show that
         we stand in solidarity with you.

80.   Buffalo Exchange terminated the employment of all of the Colorado employees,
      but offered them positions in other stores if they wanted to move to a different state
      during the COVID-19 pandemic.

81.   Buffalo Exchange employed Amanda Pruess off-and-on from about 2010 to 2016.
      During her employment, Mr. Colletti made sexual comments to her and slapped
      and grabbed her butt several times.

82.   Buffalo Exchange employed Clara Pruess from March to August 2016. During her
      employment, Mr. Colletti slapped and grabbed her butt several times, once while
      telling her she was “looking sexy today” and once while telling her how “fat her ass”
      was. Mr. Colletti poured water on Clara Pruess’s chest while she was wearing a
      white shirt, then touched her breasts. Mr. Colletti groped her breasts once in the
      presence of a store manager.

83.   Buffalo Exchange employed Mr. Myers from January 2011 until July 2020. In 2016,
      Mr. Myers resigned his employment at Buffalo Exchange and informed Buffalo Ex-
      change managers, Cassie Medved and Marika Evanger, that the reason he was
      resigning was because he learned that Mr. Colletti sexually assaulted a coworker.
      When Mr. Myers returned to Buffalo Exchange about a year later, Mr. Colletti told
      him that the environment had changed, that the store was now a positive location
      and there were no more parties in the basement bar. But after a few months, Mr.
      Colletti harassed employees again and resumed holding parties in the basement
      bar. Mr. Colletti gave Mr. Myers friction burns on his arms, tickled Mr. Myers, and
      would stick his fingers in the sides of Mr. Myers’s body to try to scare him. Mr.
      Myers demanded Mr. Colletti stop touching him, but Mr. Colletti persisted and con-
      tinued to assault Mr. Myers on a regular basis at the store. Mr. Colletti also made
      offensive racist, sexist, and homophobic comments to Mr. Myers. Mr. Colletti made
      sexual remarks to Mr. Myers about the appearances of customers and employees,



                                            13
Case 1:21-cv-01856-STV Document 5 Filed 07/08/21 USDC Colorado Page 15 of 25




      like commenting on the “nice rack” or “nice ass” of female employees, and called
      Mr. Myers “moose knuckle.”

84.   Buffalo Exchange employed Ms. Detert on and off from 2006 to 2010 then consist-
      ently from April 2012 to July 2020. Throughout Ms. Detert’s employment, Mr. Col-
      letti sexually harassed her while she was working. Mr. Colletti made comments
      about her physical appearance, particularly about her butt and breasts. He touched
      her back and shoulders when she wore a strapless dress. He snuck up on her to
      scare her or tickle her. He poked at her arms. He gave her friction burns on her
      wrists. The last time he made a comment about Ms. Detert’s physical appearance
      was in about June 2020.

85.   Mr. Colletti made sexual comments or comments based on sex to nearly every
      employee of Buffalo Exchange and physically harassed, through actions like tick-
      ling and friction burns, nearly every employee of Buffalo Exchange. As of July 31,
      2020, Buffalo Exchange employed over 50 employees at the Denver store.

86.   The Tatanka Defendants are mere instrumentalities for the transactions of Todd
      Colletti, Victor Cortes, Katherine Plache, and Justin Van Houten. None of the Ta-
      tanka Defendants operate as distinct business entities separate from Todd Colletti,
      Victor Cortes, Katherine Plache, and Justin Van Houten. There are no adequate
      corporate records for the Tatanka Defendants. The legal formalities for the Tatanka
      Defendants are disregarded. Corporate funds and assets of the Tatanka Defend-
      ants and Todd Colletti, Victor Cortes, Katherine Plache, and Justin Van Houten
      have been commingled. The nature and form of Todd Colletti, Victor Cortes, Kath-
      erine Plache, and Justin Van Houten’s ownership and control of the Tatanka De-
      fendants facilitated misuse by Todd Colletti, Victor Cortes, Katherine Plache, and
      Justin Van Houten.

87.   On information and belief, the Tatanka Defendants do not have sufficient assets
      to provide relief to those harmed by their unlawful actions.

88.   In November 2020, several owners of the Tatanka Defendants started Defendant
      Scout Dry Goods Colorado LLC. On information and belief, Victor Cortes, Kathe-
      rine Plache, and Justin Van Houten are managers and owners of Scout.

89.   On January 2, 2021, Scout opened a retail used clothing store at the location of
      Buffalo Exchange’s Denver store at 51 Broadway, Denver, CO 80203.




                                          14
Case 1:21-cv-01856-STV Document 5 Filed 07/08/21 USDC Colorado Page 16 of 25




90.   Scout was created and incorporated after the filing of Charges of Discrimination
      against Buffalo Exchange, so Scout was aware of the Charges when it succeeded
      in operating the Tatanka Defendants’ business.

91.   One of the owners of Scout stated that she wants to help the local resale-fashion
      scene heal from recent traumas, namely those traumas described in this Com-
      plaint.

92.   Scout uses substantially the same inventory and equipment that Buffalo Exchange
      used. The Tatanka Defendants transferred a substantial amount of their assets to
      Scout.

93.   Scout honors retail credits from Buffalo Exchange.

94.   Scout re-hired several Buffalo Exchange employees, including supervisors.

95.   Scout is a successor entity to the Tatanka Defendants and liable to Plaintiffs for all
      debts and judgments owed to the Plaintiffs by any Tatanka Defendant.

                                CLASS ALLEGATIONS

96.   Plaintiffs assert their claims as Colo. R. Civ P. 23 class actions on behalf of them-
      selves and on behalf of the classes they seek to represent.

97.   Pending any modifications necessitated by discovery, Plaintiffs Detert and Myers
      preliminarily define the Class as follows:

             ALL EMPLOYEES OF BUFFALO EXCHANGE WHO WERE
             SUBJECT TO A HOSTILE WORK ENVIRONMENT BASED
             ON SEX AT BUFFALO EXCHANGE’S COLORADO STORES
             IN THE SIX MONTHS PRECEDING DECEMBER 23, 2015.

98.   The class is so numerous that joinder of all potential class members is impractica-
      ble.

99.   There are questions of law or fact common to the class that predominate over any
      individual issues that might exist. Common questions of law and fact include:

      a) Whether Defendants employed Plaintiffs and the Class members;

      b) Whether Plaintiffs and the Class members were subject to a hostile work envi-
         ronment by Defendants;



                                            15
Case 1:21-cv-01856-STV Document 5 Filed 07/08/21 USDC Colorado Page 17 of 25




       c) Whether the conduct complained of was sexual in nature or directed at the
          Plaintiffs and Class members because of their sex;

       d) Whether Defendants knew or should have known about the conduct to which
          Plaintiffs and the Class members claim they were subjected and failed to im-
          plement reasonably prompt and appropriate corrective action;

       e) Whether certain Defendants are strictly liable for the actions of Todd Colletti;
          and

       f) Whether Defendants Buffalo Exchange LTD and Todd Colletti aided and abet-
          ted the Plaintiffs and Class members’ employers in violating the Colorado Anti-
          Discrimination Act.

100.   The class claims asserted by Plaintiffs are typical of the claims of all potential class
       members. A class action is superior to other available methods for the fair and
       efficient adjudication of this controversy because numerous identical lawsuits al-
       leging similar or identical causes of action would not serve the interests of judicial
       economy.

101.   Plaintiff will fairly and adequately protect and represent the interests of the class.
       Plaintiffs were employees of the corporate Defendants and were harassed by De-
       fendant Colletti.

102.   Plaintiffs have no interests that are adverse to the class or other class members.

103.   Plaintiffs are represented by counsel experienced in litigating class action claims.

104.   The prosecution of separate actions by the individual putative class members
       would create a risk of inconsistent or varying adjudications with respect to individ-
       ual potential class members that would establish incompatible standards of con-
       duct for Defendants.

105.   Many Class members’ claims are relatively small. Thus, the interest of potential
       Class members in individually controlling the prosecution or defense of separate
       actions is slight. In addition, public policy supports the broad remedial purposes of
       class actions in general and pertinent state laws are appropriate vehicles to vindi-
       cate the rights of those employees with small claims as part of the larger class.

106.   Plaintiffs are unaware of any member of the putative classes who is interested in
       presenting claims in a separate action.


                                             16
Case 1:21-cv-01856-STV Document 5 Filed 07/08/21 USDC Colorado Page 18 of 25




107.   Plaintiffs are unaware of any pending litigation commenced by putative class mem-
       bers.

108.   It is desirable to concentrate this litigation in this state because a substantial
       amount of the alleged acts or omissions giving rise to the suit took place in this
       state.

109.   This class action will not be difficult to manage due to the uniformity of claims
       among putative Class members and the susceptibility of these claims to both class
       litigation and the use of representative testimony and representative documentary
       evidence.

110.   Certification of the class under Rule 23(b)(3) of the Colorado Rules of Civil Proce-
       dure is appropriate.

111.   Certification of the class under Rule 23(b)(2) of the Colorado Rules of Civil Proce-
       dure is also appropriate because Defendants acted on grounds generally applica-
       ble to the class thereby making appropriate injunctive relief with respect to the
       classes as whole.

112.   Plaintiffs request certification of the class under Rule 23(b)(3) for monetary dam-
       ages and Rule 23(b)(2) for equitable relief.

                                       LEGAL CLAIMS
                              FIRST CLAIM FOR RELIEF
                                  Outrageous Conduct
 All Plaintiffs against Defendants Todd Colletti, Buffalo Exchange LTD, Tatanka, Inc.,
 Forgotten Works, LLC, Watermelon Sugar, LLC, and Scout Dry Goods Colorado LLC
113.   Plaintiff incorporates all allegations in this pleading into this claim for relief.
114.   Defendants engaged in extreme and outrageous conduct.
115.   Defendants did so recklessly or with the intent of causing Plaintiffs severe emo-
       tional distress.
116.   Defendants’ conduct caused Plaintiffs severe emotional distress.
                             SECOND CLAIM FOR RELIEF
                         Hostile Work Environment in Violation of
               Colorado Anti-Discrimination Act, C.R.S. § 24-34-401 et seq.
 Plaintiffs Detert and Myers on behalf of all Class members against Defendants Buffalo



                                               17
Case 1:21-cv-01856-STV Document 5 Filed 07/08/21 USDC Colorado Page 19 of 25




  Exchange LTD, Tatanka, Inc., Forgotten Works, LLC, Watermelon Sugar, LLC, and
                         Scout Dry Goods Colorado LLC
117.   Plaintiffs incorporate all allegations in this pleading into this claim for relief.
118.   Defendants created a hostile work environment.

119.   The conduct complained of was unwelcome.

120.   The conduct complained of was offensive.

121.   The conduct complained of was sexual in nature or directed at the Plaintiffs and
       Class members because of their sex.

122.   The conduct complained of was sufficiently severe or pervasive to alter the terms
       and conditions of the Plaintiffs’ and Class members’ employment by creating an
       abusive working environment.

123.   Defendants knew or should have known about the conduct to which Plaintiffs and
       the Class members claim they were subjected and failed to implement reasona-
       bly prompt and appropriate corrective action.

124.   Plaintiffs and the Class members suffered damages because of the hostile work
       environment.

                              THIRD CLAIM FOR RELIEF
                            Aiding and Abetting in Violation of
               Colorado Anti-Discrimination Act, C.R.S. § 24-34-401 et seq.
 Plaintiffs Detert and Myers on behalf of all Class members against Defendants Buffalo
                            Exchange LTD and Todd Colletti
125.   Plaintiffs incorporate all allegations in this pleading into this claim for relief.
126.   Plaintiffs and the Class members were subject to a hostile work environment based
       on sex.
127.   Defendants Buffalo Exchange LTD and Todd Colletti knew Plaintiffs and the Class
       members were subject to a hostile work environment based on sex.
128.   Defendants Buffalo Exchange LTD and Todd Colletti engaged in conduct that as-
       sisted, aided, and abetted Plaintiffs and the Class members’ employers in its un-
       lawful employment practices.




                                               18
Case 1:21-cv-01856-STV Document 5 Filed 07/08/21 USDC Colorado Page 20 of 25




129.   Plaintiffs and the Class members suffered damages because Defendants Buffalo
       Exchange LTD and Todd Colletti aided and abetted their employers in the creation
       and allowance of the hostile work environment.
                             FOURTH CLAIM FOR RELIEF
                        Premises Liability Act, C.R.S. § 13-21-115
  Plaintiffs Detert and Myers against Defendants Tatanka, Inc., Forgotten Works, LLC,
              Watermelon Sugar, LLC, and Scout Dry Goods Colorado LLC
130.   Plaintiff incorporates all allegations in this pleading into this claim for relief.
131.   Defendants Tatanka, Inc., Forgotten Works, LLC, and Watermelon Sugar, LLC are
       landowners under C.R.S. § 13-21-115 because they were legally responsible for
       the activities conducted on the premises of the Colorado Buffalo Exchange loca-
       tions.
132.   Plaintiffs Detert and Myers were invitees to the premises under C.R.S. § 13-21-
       115(5)(a).
133.   Defendants Tatanka, Inc., Forgotten Works, LLC, and Watermelon Sugar, LLC
       knew and should have known that Todd Colletti was a danger to invitees, including
       Plaintiffs Detert and Myers.
134.   Defendants Tatanka, Inc., Forgotten Works, LLC, and Watermelon Sugar, LLC un-
       reasonably failed to exercise reasonable care with respect to the danger Todd Col-
       letti posed to Plaintiffs Detert and Myers.
135.   Because Defendants Tatanka, Inc., Forgotten Works, LLC, and Watermelon
       Sugar, LLC unreasonably failed to exercise reasonable care with respect to Todd
       Colletti, Plaintiffs Detert and Myers suffered damages.
                                FIFTH CLAIM FOR RELIEF
                         Sexual Assault/Unlawful Sexual Contact
                     Plaintiffs Detert, Amanda Pruess, and Clara Pruess
                                against Defendant Todd Colletti
136.   Plaintiff incorporates all allegations in this pleading into this claim for relief.
137.   Defendant Colletti’s actions resulted in sexual contact, sexual intrusion, and/or
       sexual penetration with Plaintiffs Detert, Amanda Pruess, and Clara Pruess be-
       cause Defendant Colletti touched Plaintiffs Detert, Amanda Pruess, and Clara
       Pruess’s intimate areas without their consent and/or sexually assaulted them with-
       out their consent.




                                               19
Case 1:21-cv-01856-STV Document 5 Filed 07/08/21 USDC Colorado Page 21 of 25




138.   Defendant Colletti intended to make harmful or offensive physical contact with
       Plaintiffs Detert, Amanda Pruess, and Clara Pruess without their consent.
139.   The contact with Plaintiffs Detert, Amanda Pruess, and Clara Pruess was harmful
       or offensive.
140.   Defendant Colletti knowingly committed these actions.
141.   Because of the contact, Plaintiffs Detert, Amanda Pruess, and Clara Pruess suf-
       fered damages.
                               SIXTH CLAIM FOR RELIEF
                        Sexual Assault/Unlawful Sexual Contact
                    Plaintiffs Detert, Amanda Pruess, and Clara Pruess
                 against Defendants Tatanka, Inc., Forgotten Works, LLC,
                Watermelon Sugar, LLC, and Scout Dry Goods Colorado LLC
142.   Plaintiff incorporates all allegations in this pleading into this claim for relief.
143.   Defendant Colletti’s actions resulted in sexual contact, sexual intrusion, and/or
       sexual penetration with Plaintiffs Detert, Amanda Pruess, and Clara Pruess be-
       cause Defendant Colletti touched Plaintiffs Detert, Amanda Pruess, and Clara
       Pruess’s intimate areas without their consent and/or sexually assaulted them with-
       out their consent.
144.   Defendant Colletti intended to make harmful or offensive physical contact with
       Plaintiffs Detert, Amanda Pruess, and Clara Pruess without their consent.
145.   The contact with Plaintiffs Detert, Amanda Pruess, and Clara Pruess was harmful
       or offensive.
146.   Defendant Colletti knowingly committed these actions.
147.   Defendant Colletti was an agent of Defendants Tatanka, Inc., Forgotten Works,
       LLC, and Watermelon Sugar, LLC. Defendant Colletti was the alter ego of Defend-
       ants Tatanka, Inc., Forgotten Works, LLC, and Watermelon Sugar, LLC. Defend-
       ant Scout is a successor entity to Defendants Tatanka, Inc., Forgotten Works, LLC,
       and Watermelon Sugar, LLC and is liable to Plaintiffs for all judgments owed to
       Plaintiffs by Defendants Tatanka, Inc., Forgotten Works, LLC, and Watermelon
       Sugar, LLC.
148.   Because of the contact, Plaintiffs Detert, Amanda Pruess, and Clara Pruess suf-
       fered damages.




                                               20
Case 1:21-cv-01856-STV Document 5 Filed 07/08/21 USDC Colorado Page 22 of 25




                              SEVENTH CLAIM FOR RELIEF
                                           Assault
                 Plaintiffs Detert and Myers against Defendant Todd Colletti
149.   Plaintiffs incorporate all allegations in this pleading into this claim for relief.
150.   Defendant Colletti intended to cause an offensive or harmful physical contact with
       Plaintiffs Detert and Myers or intended to place Plaintiffs Detert and Myers in ap-
       prehension of such contact.
151.   Defendant Colletti placed Plaintiffs Detert and Myers in apprehension of immediate
       physical contact.
152.   The contact was or appeared to be harmful or offensive.
153.   As a result of the contact, Plaintiffs Detert and Myers suffered damages.
                             EIGHTH CLAIM FOR RELIEF
                                          Assault
   Plaintiffs Detert and Myers against Defendants Tatanka, Inc., Forgotten Works, LLC,
               Watermelon Sugar, LLC, and Scout Dry Goods Colorado LLC
154.   Plaintiffs incorporate all allegations in this pleading into this claim for relief.
155.   Defendant Colletti intended to cause an offensive or harmful physical contact with
       Plaintiffs Detert and Myers or intended to place Plaintiffs Detert and Myers in ap-
       prehension of such contact.
156.   Defendant Colletti placed Plaintiffs Detert and Myers in apprehension of immediate
       physical contact.
157.   The contact was or appeared to be harmful or offensive.
158.   Defendant Colletti was an agent of Defendants Tatanka, Inc., Forgotten Works,
       LLC, and Watermelon Sugar, LLC. Defendant Colletti was the alter ego of Defend-
       ants Tatanka, Inc., Forgotten Works, LLC, and Watermelon Sugar, LLC. Defend-
       ant Scout is a successor entity to Defendants Tatanka, Inc., Forgotten Works, LLC,
       and Watermelon Sugar, LLC and is liable to Plaintiffs for all judgments owed to
       Plaintiffs by Defendants Tatanka, Inc., Forgotten Works, LLC, and Watermelon
       Sugar, LLC.
159.   As a result of the contact, Plaintiffs Detert and Myers suffered damages.




                                               21
Case 1:21-cv-01856-STV Document 5 Filed 07/08/21 USDC Colorado Page 23 of 25




                                NINTH CLAIM FOR RELIEF
                                          Battery
                 Plaintiffs Detert and Myers against Defendant Todd Colletti
160.   Plaintiffs incorporate all allegations in this pleading into this claim for relief.
161.   Defendant Colletti’s actions resulted in physical contact with Plaintiffs Detert and
       Myers.
162.   Defendant Colletti intended to make harmful or offensive physical contact with
       Plaintiffs Detert and Myers.
163.   The contact was harmful or offensive.
164.   As a result of the contact, Plaintiffs Detert and Myers suffered damages.
                             TENTH CLAIM FOR RELIEF
                                        Battery
   Plaintiffs Detert and Myers against Defendants Tatanka, Inc., Forgotten Works, LLC,
               Watermelon Sugar, LLC, and Scout Dry Goods Colorado LLC
165.   Plaintiffs incorporate all allegations in this pleading into this claim for relief.
166.   Defendant Colletti’s actions resulted in physical contact with Plaintiffs Detert and
       Myers.
167.   Defendant Colletti intended to make harmful or offensive physical contact with
       Plaintiffs Detert and Myers.
168.   The contact was harmful or offensive.
169.   Defendant Colletti was an agent of Defendants Tatanka, Inc., Forgotten Works,
       LLC, and Watermelon Sugar, LLC. Defendant Colletti was the alter ego of Defend-
       ants Tatanka, Inc., Forgotten Works, LLC, and Watermelon Sugar, LLC. Defend-
       ant Scout is a successor entity to Defendants Tatanka, Inc., Forgotten Works, LLC,
       and Watermelon Sugar, LLC and is liable to Plaintiffs for all judgments owed to
       Plaintiffs by Defendants Tatanka, Inc., Forgotten Works, LLC, and Watermelon
       Sugar, LLC.
170.   As a result of the contact, Plaintiffs Detert and Myers suffered damages.
                            ELEVENTH CLAIM FOR RELIEF
                                      Negligence
 All Plaintiffs against Defendants Todd Colletti, Buffalo Exchange LTD, Tatanka, Inc.,
 Forgotten Works, LLC, Watermelon Sugar, LLC, and Scout Dry Goods Colorado LLC
171.   Plaintiffs incorporate all allegations in this pleading into this claim for relief.


                                               22
Case 1:21-cv-01856-STV Document 5 Filed 07/08/21 USDC Colorado Page 24 of 25




172.   Defendants each owed each plaintiff a duty of care.
173.   Defendants breached that duty of care to each plaintiff.
174.   Defendants were negligent.
175.   Because of Defendants’ negligence, Plaintiffs suffered damages.
                                   REQUESTED RELIEF
176.   Plaintiffs respectfully ask the Court to grant the following relief:
       a) Economic damages, including unpaid wages;
       b) Non-economic damages, including physical and mental pain and suffering, in-
          convenience, emotional stress, humiliation, embarrassment, impairment of the
          quality of life;
       c) Physical impairment damages;
       d) Punitive damages under C.R.S. § 24-34-405;
       e) Reverse pierce the corporate veil and hold Forgotten Works, LLC, Watermelon
          Sugar, LLC, and Tatanka, Inc., liable for the liability and any judgment of Todd
          Colletti and permit discovery on this issue;
       f) Pierce the corporate veil and hold Todd Colletti, Victor Cortes, Katherine
          Plache, and Justin Van Houten liable for the liability and any judgment of For-
          gotten Works, LLC, Watermelon Sugar, LLC, and Tatanka, Inc. and permit dis-
          covery on this issue;
       g) Declaration that Defendant Scout Dry Goods Colorado, LLC, is a successor
          entity to the Tatanka Defendants and responsible for any judgment against the
          Tatanka Defendants;
       h) Attorneys’ fees;
       i) All costs incurred by Plaintiff in bringing this action;
       j) Pre-judgment and post-judgment interest at the highest lawful rate; and
       k) Any other legal or equitable relief the Court may deem just and proper.




                                              23
Case 1:21-cv-01856-STV Document 5 Filed 07/08/21 USDC Colorado Page 25 of 25




                                    JURY DEMAND
      Plaintiffs demand a jury of no less than six on all issues so triable.
Respectfully submitted this 11th day of May, 2021, by:


                                                         LOWREY PARADY LEBSACK, LLC


                                                         s/ J. Bennett Lebsack
                                                         J. Bennett Lebsack, No. 45206
                                                         1490 Lafayette St., Suite 304
                                                         Denver, CO 80218
                                                         Telephone: (303) 593-2595
                                                         Fax: (303) 502-9119
                                                         ben@lowrey-parady.com




                                            24
